Citation Nr: 9919259	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-30 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefit in excess of $200 on behalf of the appellant and [redacted], 
from March 1, 1995 to January 31, 1996; and on behalf of [redacted] 
beginning February 1, 1996.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

Appellant represented by:	Colorado Department of Social 
Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
September 1975.  

This appeal arises from a June 1995 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which granted the appellant 
an apportionment in the amount of two hundred dollars ($200) 
for herself and her daughter.  The veteran is the appellee 
and the veteran's ex-spouse is the appellant.


FINDINGS OF FACT

1.  The appellant and veteran were married July [redacted] 1983.  

2.  [redacted] was born to the appellant and veteran on February [redacted] 
1985.

3.  A decree of divorce between the appellant and the 
appellee became effective on January 31, 1996.

4.  The appellant's monthly expenses are greater than her 
income; an apportionment of 33 percent of the veteran's 
benefit from March 1, 1995 to January 31, 1996, and of 20 
percent subsequent to February 1, 1996, would not cause him 
undue hardship.


CONCLUSION OF LAW

The apportionment of the veteran's compensation for the 
benefit of his dependent spouse and child from March 1, 1995 
to January 31, 1996 should be set at 33 percent of the 
veteran's benefit; the apportionment of the veteran's 
compensation for the dependent child from February 1, 1996 
should be 20 percent of the total award.  38 U.S.C.A. § 5307 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.450, 3.451 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Laws and Regulations.  All or any part of 
compensation payable on account of any veteran may be 
apportioned; if the veteran is not residing with his or her 
spouse, or if the veteran's children are not residing with 
the veteran and the veteran is not reasonably discharging his 
or her responsibility for the spouse's or children's support.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. § 3.450(a)(1)(ii) 
(1998).  

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest, except as to those cases covered by 
§ 3.458(b) and (c).  In determining the basis for special 
apportionment, consideration will be given such factors as: 
amount of VA benefits, payable; other resources and income of 
the veteran and those dependents in whose behalf 
apportionment is claimed; and special needs of the veteran, 
his or her dependents, and the apportionment claimants.  The 
amount apportioned should generally be consistent with the 
total number of dependents involved.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451.  

All interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiation of an appeal, as well as hearing and 
representation rights.  38 C.F.R. § 19.100.  

Factual Background.  Of record is a marriage certificate, 
reflecting that the appellant and veteran were married in 
July 1983.

Also of record is a birth certificate, showing that [redacted] was 
born to the veteran and appellant in February 1985.

In February 1995, the appellant wrote the RO requesting an 
apportionment of the veteran's VA benefits.  She indicated 
that during the course of their marriage, the veteran had 
been unfaithful, and that he was currently supporting a 
concubine and her family.  She further stated that the 
veteran was not paying his mortgage or otherwise supporting 
her or [redacted].  Further, she submitted a Financial Status Report 
(FSR), and a statement, indicating income of $866 per month, 
and expenses of over  $950 per month.  She also stated that 
she soon expected her expenses to rise to over $1,500 per 
month because of having to move out on her own.

In a March 1995 statement, a friend of the appellant's 
indicated that the veteran had left the appellant for a 
younger woman.

In April 1995, the appellant reported that she had moved in 
with her daughter, but was not able to pay her rent.  
Otherwise, she stated that she had income of $866, which was 
going to be reduced to $433 if she were to divorce the 
veteran.  Further, $860 in expenses were reported. 

In a June 1995 letter, the appellant reported that she and 
[redacted] were living in a homeless shelter.  The appellant 
submitted two letters verifying that she and her daughter had 
lived in a homeless shelter.  

Of record is a decree of dissolution of marriage, ending the 
appellant's and veteran's marriage effective January 31, 
1996.

A February 1996 FSR shows that the appellant's income was 
$1,238 per month, and her expenses $1,468.

In February 1996, the appellant presented testimony at a 
personal hearing before RO personnel.  It was contended that 
the veteran had income of over $3,400 per month, and that the 
appellant was unemployed, and trying to support the veteran's 
11 year old daughter.  The appellant also said that the 
veteran had not provided her with any support.

A June 1996 VA Field Examination Report reveals that the 
veteran has income from the VA and the Social Security 
Administration.  

The Board in September 1997 issued a decision which made an 
apportionment of 33 percent of the veteran's compensation 
benefits for the benefit of the appellant and [redacted] for the 
period from March 1, 1995 to January 31, 1996 and an 
apportionment of 20 percent of the veteran's compensation 
benefit for the benefit of [redacted], subsequent to February 1, 
1996.  

In October 1997 the RO received a letter from the veteran.  
He wrote the following:

I wish to state to you gentlemen that I 
have been sending $750 dollars a month to 
[redacted] since January 1, 1996.  I also wish 
you to know that when [redacted] was in that 
shelter it was because she had an 
argument with her daughter and not 
because she didn't have money.  When I 
found out that [redacted] was in a homeless 
shelter I immediately went to Colorado to 
help.  I took them to New Mexico, helped 
them get a trailer and am still sending 
the $750 a month.  This is the reason 
that I contest your decision to apportion 
33% of my compensation benefit for [redacted].  

I do agree with you that [redacted] should 
receive an apportionment of 20%.  I would 
like for you to make out a separate check 
payable to [redacted] for $750.  I understand 
that this amount will come out of my 
benefits.  

To reiterate I don't believe [redacted] is 
entitled to anything because she lied to 
you; however I do want to support [redacted].  

This is the first time I heard anything 
about this so I was kind of shocked.  I 
request a hearing before the Board so 
that I can properly address these charges 
and refute them.  

Please keep me advised as to what is 
happening.  

The veteran indicated that his address was [redacted].  

A November 1997 rating decision reflects that the veteran is 
evaluated as 100 percent disabled due to degenerative 
neurological disease and has been awarded special monthly 
compensation for loss of use of both lower extremities and 
loss of use of both upper extremities.  

In December 1997, the Board vacated its September 1997 
decision.  This action was taken based on a failure to 
provide the veteran with a copy of the appellant's 
substantive appeal.  In February 1998, the Board remanded the 
issue to the RO in order to ensure that the veteran received 
due process.  The Board noted that the veteran had requested 
a hearing.  The Board ordered that the veteran and his 
representative be given a copy of the appellant's substantive 
appeal.  The RO was also to provide Financial Status Report 
forms to both the veteran and the appellant.  The envelope in 
which the February 1998 decision was sent to the appellant 
was returned with a stamp and notation that she was no longer 
at that address.  

In April 1998, the RO sent the appellant a letter requesting 
a new Financial Status Report.  The RO also sent the veteran 
a letter in April 1998.  The letter requested that the 
veteran furnish a Financial Status Report and supply 
documentation of any payments made to the appellant and their 
daughter.  Neither the veteran nor the appellant responded to 
those requests.  

A June 1998 letter from the RO asked the veteran to clarify 
his hearing request.  He was asked to indicate whether or not 
he wished to have a hearing before the Board at the Regional 
Office or in Washington, D.C.  The veteran did not respond.  

The RO issued supplemental statements of the case to the 
veteran and appellant in September 1998.  

Analysis.  The statements of the veteran notwithstanding, for 
the period that the apportionment has been in place, there 
exists no evidence that the veteran has been providing 
support for the appellant or [redacted].  During that period, the 
veteran's VA benefit has been no less than $2,500.  The RO 
requested that the veteran present documentation that he had 
paid the appellant $750 dollars a month.  The veteran did not 
respond.  

As noted above, a special apportionment of a veteran's VA 
benefits may be made when hardship is shown.  Here, the 
appellant and [redacted] have submitted FSRs evidencing income 
falling short of expenses, and of having to live in a 
homeless shelter for periods of time.  While the veteran has 
not provided any information regarding his financial status, 
or special needs, the Board concludes that it would not be 
unreasonable to apportion 33% of his benefit for the 
appellant and his daughter through the date of his divorce 
from the appellant, and 20% of his VA benefit for his 
daughter's benefit after the date of the divorce, based upon 
the standards set forth in 38 C.F.R. § 3.451. 

The veteran has asserted that the appellant should not be 
apportioned any part of his compensation.  In that regard, 
38 C.F.R. § 3.458 sets out the criteria under which a 
veteran's benefits will not be apportioned to a spouse.  The 
veteran has not asserted that any of those criteria are 
applicable in this case.  

The Board notes the veteran's assertions that he was not 
notified of the apportionment until after the decision of the 
Board.  However, letters to the veteran in the claims folder 
indicate that the RO sent the veteran letters at each stage 
of the action informing him of the claim for apportionment 
and of the RO's decision.  Moreover, pertinent evidence is to 
the effect that the RO followed the procedures set out in the 
Veterans Benefits Administration Manual, (M21-1) Part IV, 
Par.19.01-19.18 regarding apportionment of benefits.  

In his October 1997 letter, the veteran agreed to the 
apportionment of his benefits for his daughter, [redacted].  There 
is nothing in the claims folder which indicates that an 
apportionment would cause undue hardship to the veteran.  


ORDER

Apportionment of 33% of the veteran's compensation benefit 
for the benefit of the appellant and [redacted] is granted for the 
period of March 1, 1995 to January 31, 1996; apportionment of 
20% of the veteran's compensation benefit for the benefit of 
[redacted] is granted subsequent to February 1, 1996.




		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

